Title: To Benjamin Franklin from Laurent Josselin and Other Applicants for Emigration, [on or before 5 October 1782]
From: Josselin, Laurent
To: Franklin, Benjamin


Many of the applicants for emigration during the period covered by this volume claim solid technical skills or commercial experience which they hope to exploit in some fashion in America. Laurent Josselin, whose letter is printed below, is an expert surveyor and civil architect.
On November 27, M. des Rosières writes from the château de Vincennes on behalf of a poor young man named Minet. The year before, when Franklin supposedly was seeking journeyman printers to send to “l’imprimerie de Philadelphie,” Minet had applied. He is educated, very intelligent, and has wit, talent, and a readiness to work. Would Franklin send him to America anyway, either to Philadelphia or elsewhere, as he could do almost anything? Des Rosières is a chevalier de Saint-Louis and former captain of students at the Ecole militaire.
N. Leleu l’aîné, an Amiens merchant who had aided American prisoners in May, writes on November 29 on behalf of an unnamed young man, 30 years old, who is sensible, intelligent, and a veteran of several commercial firms. The young man hopes to establish his own firm in America once he has familiarized himself with that country. He has not the means to pay his way, but is persuaded that with Franklin’s protection he will secure free passage on a French or American vessel.
Also unable to pay for a voyage to America, Pierre and Jean-Baptiste Payen have arrived in Paris with letters of recommendation for several persons of note. They are manufacturers at the royal drapery at Sedan, like their father, Pierre. Convinced that peace is soon to come, they wish to contribute to the commercial rebuilding of the young nation by establishing a drapery there or engaging in some kind of enterprise, including military service if Franklin cannot help them otherwise. Their three-and-a-half-page letter is undated, but the several allusions to the coming peace suggest that it was written sometime in 1782.
On January 7, Damboix fils writes on behalf of his group of five or six young people, all from honest and modest families, who want to go to Boston and wish Franklin to tell them if Congress will extend its protection to them. They all have received good educations and they lead simple, quiet lives. If in his letter he has sinned against etiquette, Damboix adds in a postscript, Franklin should please excuse his youth and inexperience.
The last to write, on January 16, is M. Penide, a silk merchant of Lyon. He and two companions want to establish a silk factory in America where, he has been assured, the soil is highly suited to the mulberry and will allow this branch of commerce to flourish. He is experienced in raising silkworms as well as finishing the silk. His companions have each their own expertise: one in dyeing wool and silk, and the other in drawing and engraving designs for silk and cotton fabrics. They desire Franklin’s assessment of their project and his protection for their passage.
 
[on or before October 5, 1782]
A Son Excellence Monsieur franklin, Ambassadeur des Etats-Unis de l’Amérique, auprès de la Cour de france.
Le sr. Laurent Josselin, Natif de Compiégne, Agé de 30. Ans; cy devant employé dans l’arsenal du Roi de Marseille; Géométre Juré pour la Provence, professant l’Architecture Civile, et ayant des connoissances Elémentaires de celle Militaire; ayant perdu son Emploi par la vente que le Roi à faitte de Son Arsenal dans cette dite Ville, a été compris dans la réforme générale des Sujets qui y étoient employés. Quoiqu’il pût continuer son Etat de Géométre et d’Architecte dans ladite Province de laquelle il a obtenu des lettres d’exercice d’après un Examen qu’il a subi Sur diverses branches des Mathématiques; Il préféreroit cependant pour plus d’extension et pratiquer davantage passer au Service des Etats-unis de l’Amérique. Avant de quitter sa Patrie il désireroit avoir quelqu’espoir bien fondé d’être employé dans ces contrées: ce dont il ne douteroit point s’il étoit assez heureux pour y aborder Sous les auspices d’un homme que Sa Patrie respecte autant que les Pays Etrangers. Il peut être employé à la suite des Armées; et très utilement dans la Levée des Cartes et Plans, dans lesquels Seroit joints la description Topographique des Lieux &c.
Il a aussi des Connoissances de la Méchanique et de l’hydraulique, tant théorique que pratique.
L’objet de Ses désirs, est de Se rendre utile chés un peuple assez fortuné, pour ne dépendre que des Loix qu’il a reçues des mains des sages./ .
